*915ORDER
PER CURIAM.
Keith Meiners appeals his conviction for murder in the second degree for beating James Willman to death; he was sentenced to 25 years of imprisonment. Meiners claims plain error stemming from an objection sustained to his own closing argument and misstatements of the evidence in the State’s rebuttal argument and plain error in the admission of the investigating officer’s testimony about a surveillance video. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).